In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00202-CV

PEDRAM AND KAROL FARAHNAK,                  §   On Appeal from the 431st District Court
Appellants
                                            §   of Denton County (20-6626-367)

V.                                          §   February 10, 2022

CITY OF SOUTHLAKE BOARD OF                  §   Memorandum Opinion by Justice Walker
ADJUSTMENT AND BRIAN AND
MELISSA REUKEMA, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the reviewing court’s final judgment. It is ordered that the

final judgment of the reviewing court is affirmed.

      It is further ordered that appellants Pedram and Karol Farahnak shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker